                                          Case 4:19-cv-04210-YGR Document 53 Filed 04/21/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SARBJIT DHESI,                                     Case No. 19-cv-04210-YGR (JSC)
                                                        Plaintiff,
                                   8
                                                                                            DISCOVERY ORDER NO. 1
                                                 v.
                                   9
                                                                                            Re: Dkt. Nos. 51, 52
                                  10     XPRESSION OF AWARENESS, INC.,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Dr. Dhesi alleges Xpression of Awareness, Inc. violated the Telephone Consumer

                                  14   Protection Act by sending him and a class of similarly situated individuals fax communications.

                                  15   The matter has been referred to the undersigned magistrate judge for management of discovery.

                                  16   Now pending before the Court are two joint discovery dispute letters. (Dkt. Nos. 51, 52.) After

                                  17   carefully considering the parties’ submissions, the Court concludes that oral argument is not

                                  18   necessary, see Civ. L.R. 7-1(b), and rules as explained below.

                                  19      A. Dkt. No. 51

                                  20          Defendant must file an amended certification on or before April 28, 2020. Its certification

                                  21   must be detailed as to the efforts it has taken to search for the relevant documents and signed

                                  22   under oath. This joint letter should never have been submitted on this issue; instead, Defendant

                                  23   should have voluntarily filed a new certification when its obvious inadequacy was brought to its

                                  24   attention. The Court expects that going forward Defendant will conduct itself accordingly.

                                  25          Plaintiff’s request to compel production of financial records is DENIED. While technically

                                  26   Defendant has waived relevancy objections by not timely responding to the requests, the Court in

                                  27   its discretion declines to order the documents produced as Plaintiff has not articulated any

                                  28   plausible basis for why such detailed private financial information is relevant and thus is not
                                          Case 4:19-cv-04210-YGR Document 53 Filed 04/21/20 Page 2 of 2




                                   1   prejudiced by Defendant’s failure to timely object. The denial is without prejudice should

                                   2   Defendant put its finances at issue through its affirmative defenses or otherwise; but at this early

                                   3   juncture it has not.

                                   4       B. Dkt. No. 52

                                   5           Defendant need not produce the documents demanded in the deposition notice to Yessinia

                                   6   Garcia as none of the requested documents is relevant to a claim or defense in this action. As

                                   7   Defendant has agreed to conducting these depositions via video, the depositions shall be scheduled

                                   8   to commence within 30 days of the date of this Order.

                                   9                                                    ***

                                  10           The Court has “cut Defendant some slack” in ruling on these discovery disputes. The Court

                                  11   expects that going forward Defendant will comply with the Federal Rules of Civil Procedure in a

                                  12   timely manner. In addition, if the parties believe informal guidance from the Court may assist in
Northern District of California
 United States District Court




                                  13   resolving a brewing discovery dispute, they may contact the Court’s Courtroom Deputy to set up a

                                  14   telephone conference with the Court. No motion for fees or costs may be brought in connection

                                  15   with these discovery letter briefs.

                                  16           This Order disposes of Docket Nos. 51 and 52.

                                  17           IT IS SO ORDERED.

                                  18   Dated: April 21, 2020

                                  19

                                  20
                                                                                                     JACQUELINE SCOTT CORLEY
                                  21                                                                 United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
